                                                          Exhibit A to the Complaint
Location: Philadelphia, PA                                                                           IP Address: 100.19.39.68
Total Works Infringed: 48                                                                            ISP: Verizon Fios
 Work     Hashes                                                                 UTC          Site         Published      Registered   Registration
 1        Info Hash:                                                             12/25/2020   Blacked      12/14/2020     12/28/2020   PA0002269086
          31BCFE0C63140A09ADD23EB04EC95EBB7AD84C39                               22:21:00     Raw
          File Hash:
          89E1C3784A48F5050C3F93E8C7226914FB3E32D58CC9ED07C231A2E465E14776
 2        Info Hash:                                                             12/25/2020   Blacked      12/21/2020     01/05/2021   PA0002269958
          2313B23C86785158E17F3BFC7FA1E7BAF8908A7B                               22:15:49     Raw
          File Hash:
          F6DC2C223735C7095C45156829763939FA9DCB15D19D61F38B1226B9B947FC0B
 3        Info Hash:                                                             11/17/2020   Blacked      11/16/2020     11/30/2020   PA0002266360
          0A9EF185B223767F424C05305222E7F14C10C734                               21:46:46     Raw
          File Hash:
          F949F9F17DF3AA3250701D1C97A6109FC5A82305A137E17785F82FD1E2C0F588
 4        Info Hash:                                                             11/09/2020   Blacked      11/02/2020     11/24/2020   PA0002265968
          090FC56A234EDD703DC3EC3ECB75989FA1D02917                               00:45:30     Raw
          File Hash:
          222D59260952B32802128BC48A36BB788408D33F83128B2D9F48D7AE9D7B385E
 5        Info Hash:                                                             09/29/2020   Blacked      09/28/2020     10/22/2020   PA0002261800
          519B912FC07154CEE0B5E2B8F3F3497D4536F516                               23:44:36     Raw
          File Hash:
          F3C5F0F912A2629A60A82F46C86E0CD2953543B7EBD73649332D4082672C9731
 6        Info Hash:                                                             08/31/2020   Blacked      08/31/2020     09/05/2020   PA0002255473
          C133D6E28E71854F7C9E476BE465CD63BE1C8C2B                               23:48:55     Raw
          File Hash:
          C3066DC940D2CE6351DAEA891B40F962251B482354FCA3A5F20AE3F5B9F94773
 7        Info Hash:                                                             08/26/2020   Blacked      03/18/2019     04/08/2019   PA0002164883
          D90329548E4E4A42E96AC7F3EF4CDDFF8C2A56ED                               23:28:35     Raw
          File Hash:
          7AC386459BCD18F2A0DFF35C9EE060D5E38567F76AA3FF6FC1E678AC05AF5A36
 8        Info Hash:                                                             08/25/2020   Blacked      08/24/2020     09/05/2020   PA0002255474
          E1BE70247F577325171B575345E5401BA627CE46                               00:36:37     Raw
          File Hash:
          2621A5EE4373A526C5F54686C1CEC6E92CC69B6B2B7FE78AF3DF2068B311DB2E
Work   Hashes                                                             UTC          Site      Published    Registered   Registration
9      Info Hash:                                                         08/06/2020   Blacked   05/12/2018   05/24/2018   PA0002101380
       8BF91BF8EEEB37CEAC4F886B9EB4EC4D86B47BB7                           21:14:55     Raw
       File Hash:
       4CF85083CDAA7F8F2DBEDDA2E94A071DD4049A672D7B4275CDC3E5FFCF5CD37E
10     Info Hash:                                                         08/02/2020   Blacked   12/28/2018   02/02/2019   PA0002155006
       BE47A2DF9F06B30A58871E8C917F04A2CA41C0B1                           17:17:19     Raw
       File Hash:
       1E9671BE3A0E3D0A519B06B15442B8C8C0C5F0CA1A07B0672708D2930832DBBE
11     Info Hash:                                                         07/21/2020   Blacked   07/20/2020   08/11/2020   PA0002252263
       AB1479022A1F4AEDC52D48AA2AB45380C18B7FDE                           01:15:52     Raw
       File Hash:
       D199ACE7CD06637DD2D6E8A8679A8DA1AB5A1FB28638536F51C9B42FE8F5A177
12     Info Hash:                                                         06/14/2020   Blacked   06/13/2020   06/22/2020   PA0002245632
       E9407F58E7AC3E4D0F002D6C7DB295374399E029                           20:24:26
       File Hash:
       93E94D485908E0CE0D824D747E4F76C52D9AFCB79CAD56362CC477EC64C83E01
13     Info Hash:                                                         06/13/2020   Blacked   01/27/2019   03/24/2019   PA0002184066
       C2AE872D6AD8CA3876E8685FE24D3E06CA94D148                           19:11:40     Raw
       File Hash:
       194A26D73C5E0DCE719CDE8CB1A80CC2C6A8690BE559CD701CE9B9D09C6EA057
14     Info Hash:                                                         06/08/2020   Blacked   02/26/2019   03/31/2019   PA0002163980
       6FA4566EC402C31050150585E69956DCAAA54528                           20:03:33     Raw
       File Hash:
       EDFAA545B48AB8E2AF06DA371621B1BC1F374BD3B4F25F1B8FF7AF471303E192
15     Info Hash:                                                         06/08/2020   Blacked   06/08/2020   06/25/2020   PA0002255509
       94BB0DA0205376A79F16CF4B97D08D302456B5BB                           19:10:59     Raw
       File Hash:
       4F4BCE2B849859CDD824301DACEDCED592BA24CAD1FA3E5B20B4B210501648AC
16     Info Hash:                                                         06/01/2020   Blacked   06/01/2020   06/25/2020   PA0002255508
       2B524B6F6E4161A83F548199A67119ECC8EFCF67                           18:37:19     Raw
       File Hash:
       97EB70F552093092567A108F4051DEAC4E1695D5755720EC521496BD086F3205
17     Info Hash:                                                         06/01/2020   Blacked   01/22/2019   03/24/2019   PA0002183202
       43213494F1E3122D84F9F9C1E4976E5BFC4F29CC                           18:31:19     Raw
       File Hash:
       A436C4D138B49467FFFA43ABF9796C9231D73115A4B23D757A12F3BA81418C41
Work   Hashes                                                             UTC          Site      Published    Registered   Registration
18     Info Hash:                                                         05/12/2020   Blacked   05/11/2020   06/08/2020   PA0002243646
       2DF1CA6FB712A3E5C9CE0E795735A6FC545B7E99                           12:24:54     Raw
       File Hash:
       C7C229C2765A7CF97883F1434F9B9A930A0322744B096540B2D7EFB063B79E0F
19     Info Hash:                                                         05/04/2020   Blacked   05/04/2020   05/19/2020   PA0002241475
       BD46BCA2E91B2EB9645EF46BC37BB0D84F70F5CC                           19:07:12     Raw
       File Hash:
       3D8FC25742F2CCB8C7A72683B3BB552213CACC15AC759F2E24DCF78105AF6E7B
20     Info Hash:                                                         04/28/2020   Blacked   04/27/2020   05/19/2020   PA0002241476
       DF5AB30C3DCA2D1F7407D18CEF82EC233CFFAE23                           15:55:17     Raw
       File Hash:
       D221159F2ACCBF8C57638361E142A73720FE31BD17F4746F28FA595A6F81D55A
21     Info Hash:                                                         03/18/2020   Blacked   03/17/2020   04/17/2020   PA0002246171
       A22F4E6473563F6C90E3BBC562FEAA70622DDCC1                           17:32:33     Raw
       File Hash:
       AB2C3B1C28081D91AA1C5E3AE980E9D6F493F86E17C24503E86A63624719B66D
22     Info Hash:                                                         03/14/2020   Blacked   03/12/2020   04/17/2020   PA0002246106
       31D494B106A9A8079A1C7762A594526BFD86E6F8                           19:33:49     Raw
       File Hash:
       8924DAF01B20E82C2E2FFE9606846020729312D9A8DBA60B0F884DBE8E307813
23     Info Hash:                                                         03/08/2020   Blacked   03/02/2020   04/17/2020   PA0002246105
       69B33C06738B6034FDFBDE7FAFF41DFADEF5AF9F                           00:16:19     Raw
       File Hash:
       119DFA9ABACCD056D19450F73E5098A67254A73FB149B219006AE17A5090F006
24     Info Hash:                                                         03/08/2020   Blacked   02/26/2020   04/17/2020   PA0002252443
       E3B26F5C2DC1A36E0EF988A28A67E35C7D871A75                           00:11:22     Raw
       File Hash:
       EE2A22D7C42A06572835CA44CDD03226B209634290D2CCD3E20514017FFC8C1C
25     Info Hash:                                                         02/15/2020   Blacked   02/14/2020   03/18/2020   PA0002241448
       45BD7EB6EC3A335403A10A66A52919DBE8FD0208                           19:42:43
       File Hash:
       47593DA825F7E009DDDAFC9CE9441BCF2700161C4B34D88DAB2AD0E59273C81B
26     Info Hash:                                                         02/13/2020   Blacked   02/13/2020   03/18/2020   PA0002241447
       BDAAB1634538A6B59CEEA010C61C49921DAE5739                           21:29:00     Raw
       File Hash:
       AC3A6721FBF963137CFFD335238500DF035419ECAB5C5A9E03E919143E5F2389
Work   Hashes                                                             UTC          Site      Published    Registered   Registration
27     Info Hash:                                                         02/10/2020   Blacked   02/06/2019   03/24/2019   PA0002183207
       8A2C71FEFD09910A91223AD479D3B96B3F7B3E30                           01:56:51     Raw
       File Hash:
       ED6058A884F7FEE8CE28813E9282DC27072587B84B9FE787A7A3EF61F7F9CB51
28     Info Hash:                                                         02/06/2020   Blacked   11/03/2018   12/10/2018   PA0002145823
       01E2D63737795C42DECBE70A01357A537DE58F3F                           21:19:57     Raw
       File Hash:
       FACE33C44A60CC73BE6603918771201C7756911F1FE9C1F14FF4DCB7FC87D957
29     Info Hash:                                                         02/05/2020   Blacked   11/28/2018   01/22/2019   PA0002149836
       579D4AA8DA1D6EF40E0B8A8E0FEAF3827040BC67                           20:10:55     Raw
       File Hash:
       118D9A822F7BB2E6F6390169558A1F3E053AB4FCA0ADE2FC8B298EF608DD6BFE
30     Info Hash:                                                         01/26/2020   Blacked   01/22/2020   02/20/2020   PA0002229057
       536081B3584FE9715A0C40EF6DF3910EE5BFB9A2                           22:16:55     Raw
       File Hash:
       72522E54AB8B6DEF8E43E71CFDE9AF9C61B283FDB63E17C539E230ADA86FABE8
31     Info Hash:                                                         01/11/2020   Blacked   01/10/2020   02/04/2020   PA0002225582
       F14D03319C96EA97DF51925499B59B64CA503E35                           01:34:59
       File Hash:
       EA4D9009B34F773184E4EB73E2BDE6C65D783E27863E51E1B60C05901FB93C08
32     Info Hash:                                                         12/29/2019   Blacked   12/28/2019   01/27/2020   PA0002223954
       D43FAF61BD09BAAAAEB946B9B543AF0F2D9C3AAF                           17:40:21     Raw
       File Hash:
       DC43F44E7FE9A599D731EA1ACBDE1F07A986F2218AB5BDC6B70B03B2DD36558A
33     Info Hash:                                                         12/09/2019   Blacked   12/08/2019   12/17/2019   PA0002217664
       4F0ECF1B69BFA8516FF063718BEBC286AEDF8110                           21:33:33     Raw
       File Hash:
       EB3FBCF6FD50335AD6148D5014D7E58238F9A8CC0B88909D48FE0F2DB75047E7
34     Info Hash:                                                         12/03/2019   Blacked   12/03/2019   01/03/2020   PA0002233431
       20339C88FF1535B7EACE35DF6B1A4AD059893CBC                           21:05:28     Raw
       File Hash:
       B619B8601D7F25ED8FF02A8CA7595FB7919173BB485B166D16EAF7CCA18DDDD6
35     Info Hash:                                                         11/27/2019   Tushy     09/28/2019   10/21/2019   PA0002207776
       60FAF98DC530C76821EB20CE9D6F41DFB64CEBAD                           22:18:52
       File Hash:
       8B9C34D1B970E0D22F63878589E31A9E4E4822EEF61056D267E31B6A355DE56D
Work   Hashes                                                             UTC          Site      Published    Registered   Registration
36     Info Hash:                                                         11/26/2019   Blacked   11/25/2019   12/09/2019   PA0002216262
       238E583821784CA8C1C7D09897AAC9B6FC68D488                           22:18:07
       File Hash:
       402EDA3E56A21A9FEF4FF7A3C194EF0CCFFDA3915F8A18EDD88FBA6F19E1E56B
37     Info Hash:                                                         11/22/2019   Blacked   11/21/2019   12/09/2019   PA0002216266
       6B4E557876E19B7A0A80DB66239D6F313A804029                           21:31:27
       File Hash:
       42C69FE8342D24CEA444E7EBD97C9CFAE02E7B131DC18FF99F9D16033B111665
38     Info Hash:                                                         11/14/2019   Blacked   07/19/2018   09/05/2018   PA0002135006
       812F8C86F04B2DB47952A7844C50F944578529F4                           22:35:42
       File Hash:
       0B80A128D5BBEED66FFF49D4FE1FB6F25F28BE2CCBB27A7F1D5CE420120EAFE9
39     Info Hash:                                                         11/14/2019   Blacked   09/09/2018   10/16/2018   PA0002127792
       469595D1A9496423BFA01F9752C557CD11DE1AC2                           22:18:27     Raw
       File Hash:
       4A9F5B865939808151A5AFCA6D57E92D60C54C3EC0AB0060D69EACC6F35176F6
40     Info Hash:                                                         11/05/2019   Blacked   11/03/2019   11/27/2019   PA0002213995
       1732B9658AB6DDCF961106ABA037C501B8F45C33                           21:00:47     Raw
       File Hash:
       A77CEBE2BF870CB318892F72DA2D371A34B26D1751A7B6E8373C88BD4C5A354E
41     Info Hash:                                                         10/29/2019   Blacked   10/29/2019   11/15/2019   PA0002211918
       EEE99B3CCBD9F91F070C34D3E6033F4F6E065C30                           20:16:20     Raw
       File Hash:
       FF37EF58A28C154EFAE13E12BADC6BF3268E27B51A8F3F9C081C8E5BF5924D9F
42     Info Hash:                                                         10/25/2019   Blacked   10/24/2019   11/05/2019   PA0002210293
       4EB4D67EBC6EC0478234DAF597913256B5E6B168                           01:48:25     Raw
       File Hash:
       325064F0BEDB951FED2FD3AFCC00A86C78443D6A76BD25D9C7DDDC93F156BF8F
43     Info Hash:                                                         10/14/2019   Blacked   10/14/2019   11/05/2019   PA0002210289
       D8EF888FC0EE29BD01ED33A48BB51A18208AD2FB                           20:49:14     Raw
       File Hash:
       5628DE58B0DDA316774753215439AE34A3A719A8C98ECD078017DC5F41651CA0
44     Info Hash:                                                         10/09/2019   Blacked   10/09/2019   11/05/2019   PA0002210286
       BDC7A944F7E63118998ABF42A055879909D76B43                           20:20:11     Raw
       File Hash:
       47A5FEAD602520642CA1DF79B28F7EFFABFC4212FEE6A0600C8BF8C8CD83A553
Work   Hashes                                                             UTC          Site      Published    Registered   Registration
45     Info Hash:                                                         10/04/2019   Blacked   10/04/2019   10/21/2019   PA0002207780
       1B8A2EA2F5AEDFD9164650B31EEDFE48F2F1D026                           19:29:07     Raw
       File Hash:
       A69970D673349B6DDB2DDAD61A08EE4B45266EAE15B99414A13D22358F68DBC2
46     Info Hash:                                                         10/01/2019   Blacked   09/29/2019   10/21/2019   PA0002207777
       41CC801DDD2EDBC09F3D85A9CB5AA73D6DE69C99                           01:29:06     Raw
       File Hash:
       6AFD07CFF5EFA5B3443C96A5F79A92B0EDAE17A4CDA5E5B51A40E3FB723E53C9
47     Info Hash:                                                         09/19/2019   Blacked   09/19/2019   09/25/2019   PA0002203162
       22B2BFA3FAB5998E8AB1E82DEE2BC27F7FA1592E                           19:49:39     Raw
       File Hash:
       2F320CE4D293EABC10DC4970C155E4C0B520BA7CFAC97BA8C8F7A65F11AE88F2
48     Info Hash:                                                         09/10/2019   Blacked   09/09/2019   10/01/2019   PA0002217358
       F7B7AD901A19D393AF69A60E7FDBF2C2C4C91ABD                           07:53:31     Raw
       File Hash:
       14E942CCCA83CB8157CC02977C74BCBBD8062E31C1531A7C10B9A79CAC996B20
